ORDER

MICHAEL K. RANDOLPH, Presiding Justice,
for the Court.
This matter is before the Court en banc on the Court’s own motion. The Petition for Writ of Certiorari filed by counsel for Appellants was granted by order of this Court entered on September 6, 2012. Upon further consideration, the Court finds that there is no need for further review, and that the Petition for Writ of Certiorari should be dismisséd.
IT IS THEREFORE ORDERED, pursuant to Rule 17(f) of the Mississippi Rules of Appellate Procedure, that the Petition for Writ of Certiorari filed by counsel for Appellants is dismissed.
SO ORDERED.
AGREE: DICKINSON AND RANDOLPH, P.JJ., LAMAR, PIERCE, KING AND COLEMAN, JJ.
CHANDLER, J., OBJECTS TO THE ORDER WITH SEPARATE WRITTEN STATEMENT JOINED BY KITCHENS, J.
WALLER, C.J., NOT PARTICIPATING.
CHANDLER, Justice,
objecting to the order with separate written statement:
¶ 1. I would not dismiss the Petition for Writ of Certiorari. I believe the law is clear that the trial judge must be present at all times during the trial that the jury is receiving evidence. Because that was not done in this case, I would reverse and remand for a new trial.
KITCHENS, J, JOINS THIS SEPARATE WRITTEN STATEMENT.